Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-7 in the reply filed on 9/15/22 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning of “amine terminated” in claims 1 and 2 is indefinite in view of the fact that applicant’s preferred termination is a carbamate termination (see page 7 line 18 of spec). “Amines” normally do not include compounds such as “amides” which contain a carbonyl adjacent the nitrogen (see Functional Groups in Organic Compounds).
	It is unclear which (or both?) polycarbonate has the amine termination in claim 4.
Claim 5’s formula (I) is unreadable.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baggett 4111910.
	Baggett exemplifies (#3) polymerizing BPA based polycarbonates, followed by treating with dibutylamine. The dibutylamine places -O-C(O)-N(CH2CH2CH2CH3)2 terminal groups on the polycarbonate (see Baggett’s claim 7). This is applicant’s preferred “amine” (see page 7 line 18 of spec). 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Baggett 4111910.
	Baggett applies as explained above.
	The MW of the cited example is 39,184 (table 1). However, Baggett suggests 10,000-60,000 (Baggett’s claim 1). 
	It would have been obvious to produce a carbamate terminated polycarbonate with a MW anywhere within the broad teachings of the reference. 


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP05214236.
	The reference exemplifies (#2-7) polymerizing a BPA based polycarbonate terminated with ethyldecylamine. 


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over JP05214236.
	JP05214236 applies as explained above.
	The cited example apparently is all/primarily terminated with ethyldecylamine. However, the reference (paragraph 28) suggests ordinary terminator may be used in combination with the terminator(s) of the invention in amounts of 0-85% to adjust the refractive index. 
	It would have been obvious to produce a polycarbonate with 1-20% ethyldecylamine termination and 99-80% conventional termination to achieve the desired refractive index.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over JP05214236.
	JP05214236 applies as explained above.
	The cited example is not a branched polycarbonate. However, the reference (paragraph 25) suggests branching can be achieved by inclusion of a polyfunctional aromatic compound.
	It would have been obvious to produce a branched polycarbonate version of the cited example by inclusion of multifunctional compound during polymerization.


Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over JP05214236 in view of Rosenquist 5367044.
	JP05214236 applies as explained above.
	The cited example of JP05214236 is not a polycarbonate branched with THPE. However, the reference (paragraph 25) suggests branching can be achieved by inclusion of a polyfunctional aromatic compound.
	THPE is a well known branching agent for making branched polycarbonates (see Rosenquist abstract).
	It would have been obvious to utilize THPE as the branching agent called for by the primary reference.
	It would have been obvious to produce a THPE branched polycarbonate version of the cited example by inclusion of THPE multifunctional compound during polymerization.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuze 5243018.
	Kuze exemplifies (#1) polymerizing 10 L of chloroformate functional PC oligomer with tetrabromobisphenol A, tribromophenol and THPE in the presence of triethylamine. The oligomer had 0.7mol/L of chloroformate groups (col 7 line 18). Kuze intends the resulting polycarbonate have tribromophenol endgroups. However, inevitably some carbamate endgroups would also result due to the triethylamine.
	Applicant’s process of forming the amine terminated polycarbonate corresponds closely to that of Kuze’s example. Applicant (paragraph 28; examples) teaches the ratio of amine to chloroformate controls the amount of amine terminal groups and should be 0.002-0.03.
In the cited example of Kuze, the amount of triethylamine was 0.021mol (col 7 line 29). Therefore, the ratio of triethylamine to chloroformate groups was 0.021/7 or 0.003mol TEA per mol chloroformate groups.
	For this reason, Kuze inherently has the required amine (or carbamate) endgroups.

	In regards to applicant’s dependent claims:
	Tetrabromobisphenol A to applicant’s formula (II) with R1=R2= Br and a=b=2.
	THPE is applicant’s preferred branching agent
	The Mv is 24,100 (col 7 line 50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/27/22